Exhibit 10.2

 

COGENT COMMUNICATIONS GROUP, INC.

 

FIFTH AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

August 12, 2004

 

To each of the several holders of Series F Preferred Stock (the “Series F
Purchasers”), each sub-series of Series G Preferred Stock (collectively, the
“Series G Purchasers”), Series I Preferred Stock (the “Series I Purchasers”),
Series J Preferred Stock (the “Series J Purchasers”), and Series K Preferred
Stock (the “Series K Purchasers”) collectively, the Series F, G, I, J, and K
Purchasers shall be known as the “Purchasers”):

 

Dear Sirs:

 

This will confirm that as a condition to closing under the Merger Agreement (the
“Merger Agreement”) by and among Cogent Communications Group, Inc. (the
“Company”), the Company’s subsidiary Marvin Internet, Inc. (“Merger Sub”) and
UFO Group, Inc. (“UFO Group”), the Company covenants and agrees with each of you
as follows:

 

1.                        Certain Definitions.  As used in this Agreement, the
following terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, as constituted as of the date of this Agreement.

 

“Company” shall mean Cogent Communications Group, Inc.

 

“Conversion Shares” shall mean shares of Common Stock issued or issuable upon
conversion of the Preferred Stock, and any shares of capital stock received in
respect thereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Preferred Stock” shall mean the Series F Preferred Stock, the Series G
Preferred Stock, the Series I Preferred Stock, the Series J Preferred Stock and
the Series K Preferred Stock.

 

“Registration Expenses” shall mean the expenses so described in Section 8.

 

“Restricted Stock” shall mean (i) the Conversion Shares, excluding

 

--------------------------------------------------------------------------------


 

Conversion Shares which have been (a) registered under the Securities Act
pursuant to an effective registration statement filed thereunder and disposed of
in accordance with the registration statement covering them or (b) publicly sold
pursuant to Rule 144 under the Securities Act, and (ii) any shares of Common
Stock issued or distributed in respect of the securities described in clause
(i).

 

“Securities Act” shall mean the Securities Act of 1933 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

“Selling Expenses” shall mean the expenses so described in Section 8.

 

“Series F Preferred Stock” shall mean the Series F Participating Convertible
Preferred Stock, par value $.001 per share, of the Company, constituted as of
July 31, 2003.

 

“Series G Preferred Stock” shall mean the Series G Participating Convertible
Preferred Stock of the Company, constituted as of July 31, 2003.

 

“Series I Preferred Stock” shall mean the Series I Participating Convertible
Preferred Stock of the Company, constituted as of January 5, 2004.

 

“Series J Preferred Stock” shall mean the Series J Participating Convertible
Preferred Stock of the Company, constituted as of March 30, 2004.

 

“Series K Preferred Stock” shall mean the Series K Participating Convertible
Preferred Stock of the Company, issued pursuant to the Merger Agreement,
constituted as of the date of this Agreement.

 

2.                        Restrictive Legend.  Each certificate representing
Preferred Stock, Conversion Shares or Restricted Stock shall, except as
otherwise provided in this Section 2 or in Section 3, be stamped or otherwise
imprinted with a legend substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933 or applicable state securities laws.  These
securities have been acquired for investment and not with a view to distribution
or resale, and may not be sold mortgaged, pledged, hypothecated or otherwise
transferred without an effective registration statement for such securities
under the Securities Act of 1933 and applicable state securities laws, or the
availability of an exemption from the registration provisions of the Securities
Act of 1933 and applicable state securities laws.”

 

A certificate shall not bear such legend if in the opinion of counsel reasonably
satisfactory to the Company the securities being sold thereby may be publicly
sold without registration under the Securities Act.

 

--------------------------------------------------------------------------------


 

3.                        Notice of Proposed Transfer.  Prior to any proposed
transfer of any Preferred Stock, Conversion Shares or Restricted Stock (other
than under the circumstances described in Sections 4, 5 or 6), the holder
thereof shall give written notice to the Company of its intention to effect such
transfer.  Each such notice shall describe the manner of the proposed transfer
and, if requested by the Company, shall be accompanied by an opinion of counsel
reasonably satisfactory to the Company to the effect that the proposed transfer
may be effected without registration under the Securities Act, whereupon the
holder of such stock shall be entitled to transfer such stock in accordance with
the terms of its notice; provided, however, that no such opinion of counsel
shall be required for a transfer to one or more partners of the transferor (in
the case of a transferor that is a partnership), to one or more members of the
transferor (in the case of a transferor that is a limited liability company) or
to an affiliated corporation (in the case of a transferor that is a
corporation);  provided, further, however, that any transferee other than a
partner, member or affiliate of the transferor shall execute and deliver to the
Company a representation letter in form reasonably satisfactory to the Company’s
counsel to the effect that the transferee is acquiring Restricted Stock for its
own account, for investment purposes and without any view to distribution
thereof.  Each certificate for Preferred Stock or Conversion Shares transferred
as above provided shall bear the legend set forth in Section 2, except that such
certificate shall not bear such legend if (i) such transfer is in accordance
with the provisions of Rule 144 (or any other rule permitting public sale
without registration under the Securities Act) or (ii) the opinion of counsel
referred to above is to the further effect that the transferee and any
subsequent transferee (other than an affiliate of the Company) would be entitled
to transfer such securities in a public sale without registration under the
Securities Act.  The restrictions provided for in this Section 3 shall not apply
to securities which are not required to bear the legend prescribed by Section 2
in accordance with the provisions of that Section.

 

4.                        Required Registration.

 

(a)                         Subject to Section 13(f) of this Agreement, at any
time after the earlier of (i) July 31, 2006 and (ii) the date that is six (6)
months after the first public offering after the date hereof of securities by
the Company, holders of Restricted Stock constituting more than 50% of the total
number of shares of Restricted Stock then outstanding may request the Company to
register under the Securities Act all or any portion of the shares of Restricted
Stock held by such requesting holder or holders for sale in the manner specified
in such notice.  For purposes of this Section 4 and Sections 5, 6, 13(a) and
13(d), the term “Restricted Stock” shall be deemed to include the number of
shares of Restricted Stock which would be issuable to a holder of Preferred
Stock upon conversion of all shares of Preferred Stock held by such holder at
such time; provided, however, that the only securities which the Company shall
be required to register pursuant hereto shall be shares of Common Stock;
provided, further, however, that, in any underwritten public offering
contemplated by this Section 4 or Sections 5 and 6, the holders of Preferred
Stock shall be entitled to sell such Preferred Stock to the underwriters for
conversion and sale of the shares of Common Stock issued upon conversion thereof
and holders of a majority of the Preferred Stock being so registered shall have
the right to approve the managing underwriter(s) selected by the Company in
connection with such underwritten public offering.  Notwithstanding anything to

 

--------------------------------------------------------------------------------


 

the contrary contained herein, the Company shall not be obligated to effect a
registration (i) during the 180 day period commencing with the effective date of
a registration statement filed by the Company covering the first firm commitment
underwritten public offering after the date hereof or (ii) if the Company
delivers notice to the holders of the Restricted Stock within thirty (30) days
of any registration request of the Company’s intent to file a registration
statement for an underwritten public offering within ninety (90) days.

 

(b)                        Following receipt of any notice under this Section 4,
the Company shall immediately notify all holders of Restricted Stock and
Preferred Stock from whom notice has not been received and such holders shall
then be entitled within 30 days thereafter to request the Company to include in
the requested registration all or any portion of their shares of Restricted
Stock.  The Company shall use its best efforts to register under the Securities
Act, for public sale in accordance with the method of disposition described in
paragraph (a) above, the number of shares of Restricted Stock specified in such
notice (and in all notices received by the Company from other holders within 30
days after the giving of such notice by the Company).  The Company shall be
obligated to register Restricted Stock pursuant to this Section 4 on three
occasions only; provided, however, that such obligation shall be deemed
satisfied only when a registration statement covering all shares of Restricted
Stock specified in notices received as aforesaid for sale in accordance with the
method of disposition specified by the requesting holders shall have become
effective and, if such method of disposition is a firm commitment underwritten
public offering, all such shares shall have been sold pursuant thereto.

 

(c)                         The Company (or at the option of the Company, the
holders of Common Stock) shall be entitled to include in any registration
statement referred to in this Section 4, for sale in accordance with the method
of disposition specified by the requesting holders, shares of Common Stock to be
sold by the Company or such other holders for its own account, except as and to
the extent that, in the opinion of the managing underwriter (if such method of
disposition shall be an underwritten public offering), such inclusion would
adversely affect the marketing of the Restricted Stock to be sold.  Subject to
Section 4(a) and except for registration statements on Form S-4, S-8 or any
successor thereto, the Company will not file with the Commission any other
registration statement with respect to its Common Stock, whether for its own
account or that of other stockholders, from the date of receipt of a notice from
requesting holders pursuant to this Section 4 until the completion of the period
of distribution of the registration contemplated thereby.

 

(d)                        If, in the opinion of the managing underwriter, the
inclusion of all of the Restricted Stock requested to be registered under this
Section would adversely affect the marketing of such shares, the Company shall
only include the number of shares that, in the reasonable opinion of such
underwriter, can be sold without having an adverse effect on the marketing of
such shares, to be allocated to each stockholder of the Company on a pro rata
basis based on the total number of shares held by such holder and requested to
be included in the registration; provided, however, that the number of shares of
Restricted Stock to be included in such underwriting and registration shall not
be reduced unless all other securities of the Company are first excluded from
the underwriting and registration.

 

--------------------------------------------------------------------------------


 

5.                        Incidental Registration.  Subject to Section 13(f) of
this Agreement, if the Company at any time (other than pursuant to Section 4 or
Section 6) proposes to register any of its securities under the Securities Act
for sale to the public, whether for its own account or for the account of other
security holders or both (except with respect to registration statements on
Forms S-4, S-8 or another form not available for registering the Restricted
Stock for sale to the public), each such time it will give written notice to all
holders of outstanding Restricted Stock of its intention so to do.  Upon the
written request of any such holder, received by the Company within 30 days after
the giving of any such notice by the Company, to register any of its Restricted
Stock, the Company will use its best efforts to cause the Restricted Stock as to
which registration shall have been so requested to be included in the securities
to be covered by the registration statement proposed to be filed by the Company,
all to the extent requisite to permit the sale or other disposition by the
holder (in accordance with its written request) of such Restricted Stock so
registered.  In the event that any registration pursuant to this Section 5 shall
be, in whole or in part, an underwritten public offering of Common Stock, if the
managing underwriter determines in good faith that marketing factors require a
limitation of the number of shares to be underwritten, the number of shares that
may be included in the underwriting shall be allocated, first, to the Company;
second, to the holders of Restricted Stock invoking the rights under this
Section 5 on a pro rata basis based on the total number of shares of Restricted
Stock held by such holders; and third, to any stockholder of the Company (other
than such holders) on a pro rata basis.  No such reduction shall reduce the
amount of securities of the selling holders included in the registration below
thirty percent (30%) of the total amount of securities included in such
registration.  In no event will shares of any other selling stockholder be
included in such registration that would reduce the number of shares which may
be included by holders of Restricted Stock without the written consent of the
holders of not less than sixty-six and two-thirds percent (66 2/3%) of the
Restricted Stock proposed to be sold in the offering.  If any such holder
disapproves of the terms of any such underwriting, such holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement.  Any shares of Restricted Stock excluded or withdrawn
from such underwriting shall be excluded and withdrawn from the registration. 
For any holder which is a partnership or corporation, the partners, retired
partners and stockholders of such holder, or the estates and family members of
any such partners and retired partners and any trusts for the benefit of any of
the foregoing person shall be deemed to be a single holder, and any pro rata
reduction with respect to such holder shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such holder, as defined in this sentence.  Notwithstanding the
foregoing provisions, the Company may withdraw any registration statement
referred to in this Section 5 without thereby incurring any liability to the
holders of Restricted Stock.

 

6.                        Registration on Form S-3.  Subject to Section 13(f) of
this Agreement, if at any time (i) a holder or holders of Restricted Stock then
outstanding request that the Company file a registration statement on Form S-3
or any successor thereto for a public offering of all or any portion of the
shares of Restricted Stock held by such requesting holder or holders, and (ii)
the Company is a registrant entitled to use Form S-3 or any successor thereto to
register such shares, then the Company shall use its best efforts to register
under

 

--------------------------------------------------------------------------------


 

the Securities Act on Form S-3 or any successor thereto for public sale in
accordance with the method of disposition specified in such notice, the number
of shares of Restricted Stock specified in such notice.  Whenever the Company is
required by this Section 6 to use its best efforts to effect the registration of
Restricted Stock, each of the procedures and requirements of Section 4
(including but not limited to the requirement that the Company notify all
holders of Restricted Stock from whom notice has not been received and provide
them with the opportunity to participate in the offering) shall apply to such
registration; provided, however, that there shall be no limitation on the number
of registrations on Form S-3 which may be requested and obtained under this
Section 6 and registrations effected pursuant to this Section 6 shall not be
counted as demands for registration or registrations effected pursuant to
Sections 4 or 5, respectively.

 

(b)                        Notwithstanding anything to the contrary set forth in
this Agreement, the Company’s obligation under this Agreement to register
Restricted Stock under the Securities Act on registration statements
(“Registration Statements”) may, upon the reasonable determination of the Board
of Directors made not more than twice in the aggregate (and not more than once
with respect to a Registration Statement on Form S-1 and not more than once with
respect to a Registration Statement on Form S-3 and including any delay pursuant
to the last sentence of Section 4(a)) during any 12-month period, be suspended
in the event and during such period as unforeseen circumstances (including
without limitation (i) an underwritten primary offering by the Company (which
includes no secondary offering) if the Company is advised in writing by its
underwriters that the registration of the Restricted Stock would have a material
adverse effect on the Company’s offering, or (ii) pending negotiations relating
to, or consummation of, a transaction or the occurrence of an event which would
require additional disclosure of material information by the Company in
Registration Statements or such other filings, as to which the Company has a
bona fide business purpose for preserving confidentiality or which renders the
Company unable to comply with the Commission’s requirements) exist (such
unforeseen circumstances being hereinafter referred to as a “Suspension Event”)
which would make it impractical or unadvisable for the Company to file the
Registration Statements or such other filings or to cause such to become
effective.  Such suspension shall continue only for so long as such event is
continuing but in no event for a period longer than (i) one hundred and twenty
(120) days, in the case of a Registration Statement on Form S-1 (or any
successor thereto) or (ii) ninety (90) days, in the case of a Registration
Statement on Form S-3 (or any successor thereto).  The Company shall notify the
Purchasers of the existence and nature of any Suspension Event.

 

7.                        Registration Procedures.  If and whenever the Company
is required by the provisions of Sections 4, 5 or 6 to use its best efforts to
effect the registration of any shares of Restricted Stock under the Securities
Act, the Company will, as expeditiously as possible:

 

(a)                         prepare and file with the Commission a registration
statement (which, in the case of an underwritten public offering pursuant to
Section 4, shall be on Form S-1 or other form of general applicability
satisfactory to the managing underwriter selected as therein provided) with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution

 

--------------------------------------------------------------------------------


 

contemplated thereby (determined as hereinafter provided);

 

(b)                        prepare and file with the Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for the period specified in paragraph (a) above and comply with the
provisions of the Securities Act with respect to the disposition of all
Restricted Stock covered by such registration statement in accordance with the
sellers’ intended method of disposition set forth in such registration statement
for such period;

 

(c)                         furnish to each seller of Restricted Stock and to
each underwriter such number of copies of the registration statement and each
such amendment and supplement thereto (in each case including all exhibits) and
the prospectus included therein (including each preliminary prospectus) as such
persons reasonably may request in order to facilitate the public sale or other
disposition of the Restricted Stock covered by such registration statement;

 

(d)                        use its best efforts to register or qualify the
Restricted Stock covered by such registration statement under the securities or
“blue sky” laws of such jurisdictions as the sellers of Restricted Stock or, in
the case of an underwritten public offering, the managing underwriter reasonably
shall request; provided, however, that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

 

(e)                         use its best efforts to list the Restricted Stock
covered by such registration statement with any securities exchange on which the
Common Stock of the Company is then listed;

 

(f)                           immediately notify each seller of Restricted Stock
and each underwriter under such registration statement, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
prepare and furnish to such seller a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Restricted Stock, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(g)                        if the offering is underwritten and at the request of
any seller of Restricted Stock, use its best efforts to furnish on the date that
Restricted Stock is delivered to the underwriters for sale pursuant to such
registration:  (i) an opinion dated such date of counsel representing the
Company for the purposes of such registration, addressed to the

 

--------------------------------------------------------------------------------


 

underwriters and to such seller, to such effect as reasonably may be requested
by counsel for the underwriters, and (ii) a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters and to such seller, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

(h)                        make available for inspection by each seller of
Restricted Stock, any underwriter participating in any distribution pursuant to
such registration statement, and any attorney, accountant or other agent
retained by such seller or underwriter, reasonable access to all financial and
other records, pertinent corporate documents and properties of the Company, as
such parties may reasonably request, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

(i)                            cooperate with the selling holders of Restricted
Stock and the managing underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Restricted Stock to be
sold, such certificates to be in such denominations and registered in such names
as such holders or the managing underwriters may request at least two business
days prior to any sale of Restricted Stock; and

 

(j)                            permit any holder of Restricted Stock which
holder, in the sole and exclusive judgment, exercised in good faith, of such
holder, might be deemed to be a controlling person of the Company, to
participate in good faith in the preparation of such registration or comparable
statement and to require the insertion therein of material, furnished to the
Company in writing, which in the reasonable judgment of such holder and its
counsel should be included and to permit any other holder of Restricted Stock
participating in the registration to review such registration or comparable
statement during its preparation.

 

For purposes of Section 7(a) and 7(b) and of Section 4(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Restricted Stock in any other registration shall be deemed to extend until
the earlier of the sale of all Restricted Stock covered thereby and 180 days
after the effective date thereof.

 

In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information requested by the Company
with respect to themselves and the proposed distribution by them as reasonably
shall be necessary in order to assure compliance with federal and applicable
state securities laws and to make the registration statement correct, accurate
and complete in all respects with respect to such sellers; provided, however,
that this requirement shall not be deemed to limit any disclosure

 

--------------------------------------------------------------------------------


 

obligation arising out of any seller’s relationship to the Company if one of
such seller’s agents or affiliates is an officer, director or control person of
the Company.  In addition, the sellers shall, if requested by the Company,
execute such other agreements, which are reasonably satisfactory to them and
which shall contain such provisions as may be customary and reasonable in order
to accomplish the registration of the Restricted Stock.

 

In connection with each registration pursuant to Sections 4, 5 or 6 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature.

 

8.                        Expenses.  All expenses incurred by the Company in
complying with Sections 4, 5 and 6, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees and expenses of one counsel for the selling
holders of Restricted Stock in connection with the registration of Restricted
Stock, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of any insurance which
might be obtained, but excluding any Selling Expenses, are called “Registration
Expenses.”  All underwriting discounts and selling commissions applicable to the
sale of Restricted Stock and the fees and expenses of more than one counsel for
the selling holders of Restricted Stock in connection with the registration of
Restricted Stock are called “Selling Expenses.”

 

The Company will pay all Registration Expenses incurred in connection with each
of the first five Registration Statements filed pursuant to Sections 4, 5 or 6. 
All Selling Expenses incurred in connection with each of the first five
Registration Statements filed pursuant to Sections 4, 5 or 6, and all Selling
Expenses and Registration Expenses incurred in connection with each Registration
Statement filed pursuant to Sections 4, 5 or 6 thereafter, shall be borne by the
participating sellers in proportion to the number of shares sold by each, or by
such participating sellers other than the Company (except to the extent the
Company shall be a seller) as they may agree.

 

9.                        Indemnification.

 

(a)                         To the extent permitted by law, in the event of a
registration of any of the Restricted Stock under the Securities Act pursuant to
Sections 4, 5 or 6, the Company will indemnify and hold harmless each holder of
Restricted Stock, its partners, members, officers and directors, each
underwriter of such Restricted Stock thereunder and each other person, if any,
who controls such seller or underwriter within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which such holder, officer, director, underwriter or controlling person may
become subject under the Securities Act, Exchange Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged

 

--------------------------------------------------------------------------------


 

untrue statement of any material fact contained in any registration statement
under which such Restricted Stock was registered under the Securities Act
pursuant to Sections 4, 5 or 6, any preliminary prospectus (but only to the
extent not corrected in the final prospectus) or final prospectus contained
therein, or any amendment or supplement thereof, (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Restricted Stock under the
securities laws thereof (any such application, document or information herein
called a “Blue Sky Application”), (iii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act or
Exchange Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration, or (v)
any failure to register or qualify the Restricted Stock in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company (the undertaking of any underwriter chosen by the Company being
attributed to the Company) will undertake such registration or qualification on
the seller’s behalf (provided that in such instance the Company shall not be so
liable if it has undertaken its best efforts to so register or qualify the
Restricted Stock) and will reimburse each such holder, and such partner, member,
officer and director, each such underwriter and each such controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by any such seller, any such underwriter or any such
controlling person in writing specifically for use in such registration
statement, prospectus or Blue Sky Application.

 

(b)                        To the extent permitted by law, in the event of a
registration of any of the Restricted Stock under the Securities Act pursuant to
Sections 4, 5 or 6, each seller of such Restricted Stock thereunder, severally
and not jointly, will indemnify and hold harmless the Company, each person, if
any, who controls the Company within the meaning of the Securities Act, each
officer of the Company who signs the registration statement, each director of
the Company, each other holder of Restricted Stock, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, other seller, underwriter or controlling
person may become subject under the Securities Act, Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the registration statement under
which such Restricted Stock was registered under the Securities Act pursuant to
Sections 4, 5 or 6, any preliminary prospectus (but only to the extent not
corrected in the final prospectus) or final prospectus contained therein, or any
amendment or supplement thereof, or any Blue Sky Application or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
other

 

--------------------------------------------------------------------------------


 

seller, underwriter and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that such
seller will be liable hereunder in any such case if and only to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with information pertaining to such
seller, as such, furnished in writing to the Company by such seller specifically
for use in such registration statement, prospectus or Blue Sky Application; and
provided, further, however, that the liability of each seller hereunder shall be
limited to the proportion of any such loss, claim, damage, liability or expense
which is equal to the proportion that the public offering price of the shares
sold by such seller under such registration statement bears to the total public
offering price of all securities sold thereunder, but not in any event to exceed
the net proceeds received by such seller from the sale of Restricted Stock
covered by such registration statement.

 

(c)                         Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party hereunder, notify the indemnifying party in writing thereof, but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to such indemnified party other than under this
Section 9 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 9 if and to the extent the indemnifying
party is prejudiced by such omission.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 9 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that the interests of the indemnified party reasonably
may be deemed to conflict with the interests of the indemnifying party, the
indemnified party shall have the right to select a separate counsel and to
assume such legal defenses and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the indemnifying party as
incurred. No indemnifying party, in the defense of any such claim or litigation
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation, and no indemnified party shall consent to entry of any judgment or
settle such claim or litigation without the prior written consent of the
indemnifying party, which consent shall not be unreasonably withheld.

 

(d)                        If the indemnification provided for in this Section 9
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any losses,

 

--------------------------------------------------------------------------------


 

claims, damages or liabilities referred to herein, the indemnifying party, in
lieu of indemnifying such indemnified party thereunder, shall to the extent
permitted by applicable law contribute to the amount paid or payable by such
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the violation that resulted in such loss, claim, damage or liability, as
well as any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that in no event shall any contribution by a holder of
Restricted Stock hereunder, when combined with amounts paid or payable pursuant
to Section 9(b), exceed the net proceeds from the offering received by such
holder.

 

(e)                         The obligations of the Company and holders of
Restricted Stock under this Section 9 shall survive completion of any offering
of Restricted Stock by a registration statement and the termination of this
Agreement.

 

10.                  Changes in Common Stock, Series F Preferred Stock, Series G
Preferred Stock, Series I Preferred Stock, Series J Preferred Stock or Series K
Preferred Stock.  If, and as often as, there is any change in the Common Stock,
Series F Preferred Stock, Series G Preferred Stock, Series I Preferred Stock,
Series J Preferred Stock, or Series K Preferred Stock by way of a stock split,
stock dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions hereof so that the rights
and privileges granted hereby shall continue with respect to the Common Stock,
Series F Preferred Stock, Series G Preferred Stock, Series I Preferred Stock,
Series J Preferred Stock, or Series K Preferred Stock as so changed.

 

11.                  Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the Restricted Stock to the public without registration,
at all times after any registration statement covering a public offering of
securities of the Company under the Securities Act shall have become effective,
the Company agrees to:

 

(a)                         make and keep public information available, as those
terms are understood and defined in Rule 144 under the Securities Act;

 

(b)                        use its best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

 

(c)                         furnish to each holder of Restricted Stock forthwith
upon request a written statement by the Company as to its compliance with the
reporting requirements of

 

--------------------------------------------------------------------------------


 

such Rule 144 and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed by the Company as such holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such holder
to sell any Restricted Stock without registration.

 

12.                  Representations and Warranties of the Company.  The Company
represents and warrants to you as follows:

 

(a)                         The execution, delivery and performance of this
Agreement by the Company have been duly authorized by all requisite corporate
action and will not violate any provision of law, any order of any court or
other agency of government, the articles of organization or By-laws of the
Company or any provision of any indenture, agreement or other instrument to
which it or any or its properties or assets is bound, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.

 

(b)                        This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

13.                  Miscellaneous.

 

(a)                         All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Preferred Stock or Restricted
Stock), whether so expressed or not; provided, however, that registration rights
conferred herein on the holders of Preferred Stock or Restricted Stock shall
only inure to the benefit of a transferee of Preferred Stock or Restricted Stock
if (i) there is transferred to such transferee at least twenty five percent
(25%) of the shares of Restricted Stock (appropriately adjusted for any
subdivision or combination) originally issued to a Purchaser, (ii) such
transferee is a member, former member, partner, retired partner, family member
or trust for the benefit of any individual holder, stockholder or affiliate of a
party hereto or (iii) such transferee acquires at least 2,500,000 shares
(appropriately adjusted for any subdivision or combination) of Preferred Stock
on an as converted to shares of Common Stock basis; provided, further, however,
that the Company is given written notice thereof.

 

(b)                        All notices, requests, consents and other
communications hereunder shall be in writing and shall be mailed by certified or
registered mail, return  receipt  requested, postage prepaid, or by recognized
overnight delivery service of international reputation or, in the case of
non-U.S. residents, telexed or sent by recognized overnight delivery service of
international reputation or, addressed as follows:

 

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Cogent Communications Group, Inc.
1015 31st Street, N.W.
Washington, DC 20007,
Attention:  Robert Beury

 

with copies to:

 

Latham & Watkins, LLP
555 Eleventh St., N.W., Suite 1000
Washington, D.C. 20004
Attention: David McPherson

 

If to any other party hereto, to their respective addresses set forth on
Schedule I hereto;

 

If to any subsequent holder of Preferred Stock or Restricted Stock, to it at
such address as may have been furnished to the Company in writing by such
holder;

 

or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Preferred Stock or
Restricted Stock) or to the holders of Preferred Stock or Restricted Stock (in
the case of the Company) in accordance with the provisions of this paragraph.

 

(c)                         This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York, without
reference to its conflict of laws provisions.

 

(d)                        This Agreement may not be amended or modified, and no
provision hereof may be waived, without the written consent of the Company and
the holders of at least two-thirds of the outstanding shares of Restricted
Stock.  Notwithstanding the foregoing, no such amendment or modification shall
be effective if and to the extent that such amendment or modification either (a)
creates any additional affirmative obligations to be complied with by any or all
of the Purchasers or (b) grants to any one or more Purchasers any rights more
favorable than any rights granted to all other Purchasers or otherwise treats
any one or more Purchasers differently than all other Purchasers.

 

(e)                         This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(f)                           If requested in writing by the underwriters for
the first underwritten public offering of securities of the Company after the
date hereof, each holder of Restricted Stock who is a party to this Agreement
shall agree not to sell publicly any shares of Restricted Stock or any other
shares of Common Stock (other than shares of Restricted Stock or other shares of
Common Stock being registered in such offering or any shares purchased

 

--------------------------------------------------------------------------------


 

in the open market after the Company’s public offering), without the consent of
such underwriters, for a period of not more than 180 days following the
consummation of such public offering; provided, however, that all holders of at
least one percent (1%) of the then outstanding Common Stock and all officers and
directors of the Company shall also have agreed not to sell publicly their
Common Stock under the circumstances and pursuant to the terms set forth in this
Section 13(f).

 

(g)                        If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

(h)                        Upon and after the Closing (as defined in the Merger
Agreement), this Agreement shall amend and restate in its entirety the Fourth
Amended and Restated Registration Rights Agreement, dated March 30, 2004, by and
among the Company and the other parties thereto (the “Prior Registration Rights
Agreement”), the parties hereto constitute the Company and the holders of at
least two-thirds of the outstanding shares of Restricted Stock (as defined in
the Prior Registration Rights Agreement) immediately prior to the execution of
this Agreement.

 

(i)                      After the date of this Agreement, the Company shall
not, without the prior written consent of the holders of at least two-thirds of
the Restricted Stock then outstanding, enter into any agreement with any holder
or prospective holder of any securities of the Company that would grant such
holder registration rights pari passu or senior to those granted to the holders
hereunder, other than a registration related to stock issued upon conversion of
debt securities assumed by the Company in connection with its acquisition of
Allied Riser Communications Corporation.

 

(j)                            All registration rights granted under Sections 4,
5, and 6 shall terminate and be of no further force and effect upon the earlier
of (i) three (3) years after the date the Company first effects a registration
pursuant to Section 4 or (ii) five (5) years from the date hereof.  In addition,
the registration rights of a holder of Restricted Stock shall expire if all
Restricted Stock held by and issuable to such holder (and its affiliates) may be
sold under Rule 144 during any ninety (90) day period.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

 

 

Very truly yours,

 

 

 

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

By:

/s/David Schaeffer

 

 

 

By: David Schaeffer

 

 

Its:  Chief Executive Officer

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

OAK INVESTMENT PARTNERS IX, LIMITED PARTNERSHIP

 

 

 

By:  Oak Associates IX, LLC, its General Partner

 

 

 

 

 

By:

/s/Edward Glassmeyer

 

 

 

 

Name:

Edward Glassmeyer

 

 

Title:

Managing Member

 

 

 

 

 

 

OAK IX AFFILIATES FUND, LIMITED PARTNERSHIP

 

 

 

By:  Oak IX Affiliates, LLC, its General Partner

 

 

 

 

 

By:

/s/Edward Glassmeyer

 

 

 

 

Name:

Edward Glassmeyer

 

 

Title:

Managing Member

 

 

 

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED PARTNERSHIP

 

 

 

By:  Oak Associates IX, LLC, its General Partner

 

 

 

 

 

By:

/s/Edward Glassmeyer

 

 

 

 

Name:

Edward Glassmeyer

 

 

Title:

Managing Member

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

JERUSALEM VENTURE PARTNERS III, L.P.

 

 

 

By:  Jerusalem Partners III, L.P., its General Partner

 

By:  Jerusalem Venture Partners Corporation, its General Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

 

JERUSALEM VENTURE PARTNERS III (ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III (Israel) Management Company Ltd.,
its General l Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

 

 

 

JERUSALEM VENTURE PARTNERS ENTREPRENEURS FUND III, L.P.

 

 

 

By:  Jerusalem Partners III, L.P., its General Partner

 

By:  Jerusalem Venture Partners Corporation, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

JERUSALEM VENTURE PARTNERS IV, L.P.

 

By:  Jerusalem Partners IV, L.P., its General Partner

 

By:  JVP Corp IV, its General Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV (Israel), L.P.

 

 

 

By:  Jerusalem Partners IV - Venture Capital, L.P.,  its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV-A, L.P.

 

 

 

By:  Jerusalem Venture Partners IV, L.P.,  its General Partner

 

By:  JVP Corp IV, its General Partner

 

 

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

 

JERUSALEM VENTURE PARTNERS ENTREPRENEURS FUND IV, L.P.

 

 

 

By:  Jerusalem Partners IV, L.P., its General Partner

 

By:  JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

 

 

Name:

Erel Margalit

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

WORLDVIEW TECHNOLOGY PARTNERS III, L.P.

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL III, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

 

 

WORLDVIEW III CARRIER FUND, L.P.

 

 

 

By:

Worldview Capital III, L.P., its General Partner

 

 

 

By:

/s/James Wei

 

 

 

 

Name:

James Wei

 

 

Title:

Member

 

 

 

 

 

 

WORLDVIEW TECHNOLOGY PARTNERS IV, L.P.

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL IV, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

 

 

By:

Worldview Capital IV, L.P., its General Partner

 

 

 

 

 

By:

/s/James Wei

 

 

 

 

Name:

James Wei

 

 

Title:

Member

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

BCP CAPITAL, L.P.

 

 

 

By:  BCP General LLC, its General Partner

 

 

 

 

 

By:

/s/Steven D. Brooks

 

 

 

 

Name:

Steven D. Brooks

 

 

Title:

Managing Director

 

 

 

 

BCP CAPITAL QPF, L.P.

 

 

 

By:  BCP General LLC, its General Partner

 

 

 

 

 

By:

/s/Steven D. Brooks

 

 

 

 

Name:

Steven D. Brooks

 

 

Title:

Managing Director

 

 

 

 

 

 

BCP AFFILIATES FUND LLC

 

 

 

By:  BCP Capital Management LLC, its Manager

 

 

 

 

 

By:

/s/Steven D. Brooks

 

 

 

 

Name:

Steven D. Brooks

 

 

Title:

Managing Director

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

                          

BOULDER VENTURES IV, L.P.

 

 

 

 

 

By:

/s/Andrew E. Jones

 

 

 

 

Name:

Andrew E. Jones

 

 

Title:

General Partner

 

 

 

 

 

 

BOULDER VENTURES IV (ANNEX), L.P.

 

 

 

 

 

By:

/s/Andrew E. Jones

 

 

 

 

Name:

Andrew E. Jones

 

 

Title:

General Partner

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

NAS PARTNERS I L.L.C.

 

 

 

By:    Nassau Capital LLC, its General Partner

 

 

 

 

 

By:

/s/Randall A. Hack

 

 

 

 

Name:

Randall A. Hack

 

 

Title:

Managing Member

 

 

 

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:    Nassau Capital LLC, its General Partner

 

 

 

By:

/s/Randall A. Hack

 

 

 

 

Name:

Randall A. Hack

 

 

Title:

Managing Member

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

BNP EUROPE TELECOM & MEDIA FUND II, LP

 

 

 

 

 

By:

/s/Shawna Morehouse

 

 

Name: Jennifer Fischetti and Richard Hastings

 

Title: Authorized Signatories

 

By: General Business, Finance and Investment Ltd., its General Partner and

 

By: Commerce Advisory Services Ltd, as Director and Partnership Secretary

 

 

 

 

 

NATIO VIE DEVELOPPEMENT 3, FCPR

 

 

 

 

 

By:

/s/Bernard d’Hotelans

 

 

 

 

 

 

Name:

  Bernard d’Hotelans

 

 

Title:

  Directeur Associe

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

CISCO SYSTEMS CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

 

By:

/s/David Schaeffer

 

 

 

 

 

 

Name:

David Schaeffer

 

 

 

 

 

 

THE SCHAEFFER DESCENDENTS TRUST

 

 

 

 

 

By:

/s/Ruth Schaeffer

 

 

 

 

 

 

Name:

Ruth Schaeffer

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

UFO COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/Charles Schoenhoeft

 

 

Name:

Charles Schoenhoeft

 

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

PALADIN CAPITAL PARTNERS FUND, L.P.

 

 

 

By:

Paladin General Holdings, LLC
Its General Partner

 

 

 

 

 

By:

/s/Michael R. Steed

 

 

Name:  Michael R. Steed

 

Title:  President

 

 

 

Address:

2001 Pennsylvania Avenue

 

 

Suite 400

 

 

Washington, D.C.  20006

 

Telephone:  (202) 293-5590

 

Facsimile:  (202) 293-5548

 

 

 

 

 

WORLDWIDE INVESTMENTS, LLC

 

 

 

By:  Worldwide Assets, Inc., its Sole Member

 

 

 

By:

/s/Frank J. Hannah

 

 

Name:

 

 

 

Title:

 

 

 

Address:  Worldwide Investments, LLC

 

 

c/o Worldwide Assets, Inc.

 

 

P.O. Box 27740

 

 

Las Vegas, NV 89126

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

 

 

2001 PENN. AVE. INVESTMENTS, LLC

 

 

 

By:

/s/Michael R. Steed

 

 

Name:

 

 

 

Title:

 

 

 

Address:  2001 Pennsylvania Avenue

 

 

Suite 400

 

 

Washington, DC  20006

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Registration Rights Agreement]

 

KLINE HAWKES PACIFIC, L.P.

 

By:  Kline Hawkes Pacific Advisors, LLC, its General Partner

 

 

 

By:

/s/Jay Ferguson

 

 

 

 

 

 

Name:

 

 

 

Title:

Member

 

 

Address:

11726 San Vicente Blvd, Suite 300
Los Angeles, CA. 90049

 

 

 

 

 

 

 

KLINE HAWKES PACIFIC FRIENDS FUND, LLC

 

By: Kline Hawkes Pacific Advisors, LLC, its Managing Member

 

 

 

By:

/s/Jay Ferguson

 

 

 

 

 

 

Name:

 

 

 

Title:

Member

 

 

Address:

11726 San Vicente Blvd, Suite 300
Los Angeles, CA. 90049

 

 

 

 

 

BROADMARK CAPITAL, L.L.C.

 

 

 

 

 

By:

/s/Joseph L. Schocken

 

 

Name:

Joseph L. Schocken

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------